UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1978


VIVIAN HARDING,

                  Plaintiff - Appellant,

          v.

LESLIE OSBORN, Judge,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00503-REP)


Submitted:   February 9, 2012               Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivian Harding, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vivian    Harding    appeals       the   district       court’s    order

denying relief on Harding’s civil complaint.                  We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for   the   reasons   stated    by    the     district     court.      Harding    v.

Osborn, No. 3:11-cv-00503-REP (E.D. Va. Aug. 15, 2011).                      We deny

Harding’s    motion   to    amend    or   correct    the    informal    brief    and

dispense    with     oral   argument      because     the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2